Case 2:20-cv-02291-DOC-KES Document 227 Filed 03/02/21 Page 1 of 4 Page ID #:3929



     1   BROOKE WEITZMAN SBN 301037              SHAYLA R. MYERS SBN 264054
         WILLIAM WISE SBN 109468                 LEGAL AID FOUNDATION OF
     2   ELDER LAW AND DISABILITY                       LOS ANGELES
         RIGHTS CENTER                           7000 Broadway
     3   1535 E 17th Street, Suite 110           Los Angeles, CA 90003
     4   Santa Ana, California 92705             t. 213 640-3983
         t. 714-617–5353                         e. smyers@lafla.org
     5   e. bweitzman@eldrcenter.org
     6   e. bwise@eldrcenter.org                 Attorneys for Intervenor CANGRESS

     7   Attorneys for Intervenor OCCW
     8
         CAROL A. SOBEL SBN 84483              PAUL L. HOFFMAN SBN 71244
     9   WESTON ROWLAND SBN 327599             CATHERINE SWEETSER SBN 271142
    10   LAW OFFICE OF CAROL SOBEL             SCHONBRUN, SEPLOW, HARRIS &
         1158 26th Street, #552                  HOFFMAN & ZELDES
    11   Santa Monica, California 90403            11543 W. Olympic Blvd.
    12   T. 310 393 3055                       Los Angeles, California 90064
         e. carolsobellaw@gmail.com            t. 310 396 7031
    13   e. rowland.weston@gmail.com           e. hoffpaul@aol.com
    14                                         e. csweetser@sshhlaw.com
         ATTORNEYS FOR ALL INTERVENORS
    15

    16                  UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
    17

    18   LA ALLIANCE FOR HUMAN             Case No.: 2:20-cv-02291 DOC-KES
         RIGHTS, et al.,
    19

    20                 Plaintiffs,         INTERVENORS ORANGE COUNTY
              v.                           CATHOLIC WORKER and
    21
                                           CANGRESS OBJECTIONS TO
    22   CITY OF LOS ANGELES, et al.,      ORDER APPOINTING HUESTON
                                           HENNIGAN AND THE SOCIAL
    23
         Defendants.                       JUSTICE LEGAL FOUNDATION
    24                                     TO ADVISE THE COURT
    25                                     Date: March 1, 2021
    26                                     Time: None
                                           Ctrm: Ronald Reagan - 9D
    27
                                           Action filed: March 10, 2020
    28
Case 2:20-cv-02291-DOC-KES Document 227 Filed 03/02/21 Page 2 of 4 Page ID #:3930



     1           Intervenors Orange County Catholic Worker (“OCCW”) and CANGRESS file
     2   this objection to the Court’s Order [Dkt. 224], issued February 23, 2021, regarding
     3   the appointment of the law firm of Hueston Hennigan to advise the Court on
     4   arguments made by the parties and intervenors in this action. In addition to joining
     5   in the argument and authorities submitted in the objection filed by the Defendant
     6   County, Intervenors file the additional bases below and object to the appointment of
     7   Hueston Hennigan and the Social Justice Legal Foundation (“SJLF”) in the role
     8   described in the Court’s Order.
     9
            I.      Hueston Hennigan’s Participation Raises Ethical Concerns Not
    10              Addressed by the Court’s Order of Appointment
    11              A. Ethical Restrictions
    12           Based on information on the SJLF’s website, Fellows are mentored by
    13   members of the law firm. The Board of Directors of the SJLF is composed of

    14   partners at Hueston Hennigan and the funds to pay the Fellows come from the firm.

    15   The involvement of the firm and Fellows to advise the Court raises several concerns.

    16           The Court disclosed the fact that the firm is currently engaged in litigation with
    17   the two government defendants in this case. While those conflicts, standing alone,
    18   may be sufficient to disqualify the firm’s participation in any manner in this case,
    19   Intervenors respectfully submit that additional ethics concerns support their objection.
    20
                 The federal judiciary has extensive and strict ethical rules for law clerks. See
    21
         https://www.fjc.gov/content/340816/maintaining-public-trust-ethics-federal-judicial-
    22
         law-clerks-revised-fourth-edition. To avoid even the appearance of impropriety, these
    23
         restrictions extend far beyond the revelation of current conflicts, including disclosures
    24
         to the Court prior to excepting employment during a clerkship.
    25

    26
                 The Court’s Order describes the anticipated role of these outside participants

    27
         as that of a law clerk, reviewing the arguments of the parties and advising the Court

    28
         of the merits of each, without permitting the parties to know the content of that advice.

                                                      1
Case 2:20-cv-02291-DOC-KES Document 227 Filed 03/02/21 Page 3 of 4 Page ID #:3931



     1   Unlike law clerks, who are constrained by the federal judiciary to ensure that they
     2   serve no other “client” than the Court, there are no similar limits on an outside firm
     3   or the Social Justice Legal Foundation Fellows appointed by the Court to advise the
     4   Court. If a “possible conflict” arises based on the actions of a law clerk, the required
     5   response is to remove the clerk from the case to avoid even the appearance of
     6   impropriety. Hamid v. Price Waterhouse, 51 F.3d 1411, 1416 (9th Cir. 1995).
     7
                B.     Additional Conflicts Exist With Hueston Hennigan’s Clients
     8
                To avoid the appearance of impropriety, the Court transferred a pending case
     9
         in which Hueston Hennigan represented a party. In addition, the Court disclosed the
    10
         firm’s representation in ongoing litigation against the defendants. Intervenors submit
    11
         that this is not sufficient, particularly if the issue of conflicts, both actual and potential,
    12
         is based solely on a narrow conflict check and what the firm determines to reveal.
    13

    14          Intervenors believe that the firm’s conflicts are greater than disclosed and base
    15   their objection on this factor as well. Intervenors are aware that Hueston Hennigan

    16   represents Palantir, a large technology firm. Based on court records, Intervenors

    17   believe that Hueston Hennigan currently represents Palantir in active litigation.

    18   Palantir’s work includes providing services to law enforcement agencies to develop

    19   computer algorithms for predictive policing.

    20          Intervenor CANGRESS is the co-founder and major participant in the Stop
    21   LAPD Spying Coalition (“Coalition”). The Coalition has opposed the Defendant
    22   City’s contracts with Palantir and sued the City to obtain information on these
    23   programs. One such Palantir program used algorithms to identify so-called “chronic
    24   offenders,” reinforcing structural racism assumptions in policing. The list produced
    25   by Palantir’s contract was used to target primarily communities of color and poor
    26   communities, including more than 100 individuals in Central Division, which includes
    27   Skid Row. The advocacy of Intervenor CANGRESS and the Coalition resulted in
    28   cancellation of Palantir’s contract with the LAPD for a specific program; however,

                                                       2
Case 2:20-cv-02291-DOC-KES Document 227 Filed 03/02/21 Page 4 of 4 Page ID #:3932



     1   Intervenors believe that Palantir continues to have contracts with the City that directly
     2   impact the Intervenors’ interests. This includes contracts with Mayor Garcetti’s office,
     3   the Los Angeles Fire Department and law enforcement consortiums in the Los Angeles
     4   region that include the Los Angeles County Sheriff’s Department. Intervenor
     5   continues to work to expose the structural racism underlying Palantir’s work and to
     6   end the City’s relationship with Palantir.
     7
            II.    Appointment of Forensic Experts
     8
            Based on their advocacy over the years and litigation brough by their counsel,
     9
         Intervenors believe it would be beneficial for the Court to appoint non-lawyers with
    10
         expertise in the areas of information the Court has sought from the Defendants. Over
    11
         the course of the past year, the Court has repeatedly identified instances in which
    12
         requested information was not produced directly.
    13

    14      For example, a forensic expert in accounting could aide in ensuring that the

    15   Defendants are fulfilling their obligations under the Court’s settlement. A forensic

    16   accountant could also identify existing funds and evaluate whether alternative

    17   programs to those that exist now might be more beneficial to addressing the needs of

    18   people experiencing homelessness. Similarly, an expert in real estate could help the

    19   Court assess available public property for creation of different types of housing to

    20   meet the need to provide more stability than is available from shelters.

    21   Dated: March 1, 2021             Respectfully submitted,
    22                                    ELDER LAW & DISABILITY RIGHTS CENTER
    23                                    LAW OFFICE OF CAROL A. SOBEL
                                          LEGAL AID FOUNDATION OF LOS ANGELES
    24                                    SCHONBRUN, SEPLOW, HARRIS, HOFFMAN &
    25                                        ZELDES

    26

    27
                                                  /s/ Carol A. Sobel
                                          By: CAROL A. SOBEL
    28                                    Attorneys for Intervenors

                                                      3
